Per Curiam. On December 16, 1996, we amended the Continuing Legal Education (CLE) Rules to provide attorney members of the National Guard or reserves who are mobilized during a given reporting period an additional 180 days to meet the CLE requirements. Recently, the periods of mobilization for attorney members of the National Guard or reserves have extended for one year, or in some cases, even longer. For these reasons, the Arkansas Continuing Legal Education Board (Board) has asked us to further amend Rule 5.(D) to provide the Board with more flexibility in accommodating the needs of our active duty military personnel in meeting their CLE requirements. Accordingly, we amend the last paragraph of Rule 5.(D) to read as follows: “Attorney members of the National Guard or reserves of any branch of the Armed Forces which are mobilized during the reporting period by Gubernatorial or Presidential order shall have an additional 180 days to meet each of the respective filing requirements set forth in the preceding paragraph. Such entidement shall be based upon appropriate documentation to establish the date of mobilization and the date of release from active duty. Upon request of an affected attorney who is entitled to the relief set forth in this paragraph, the Board may grant additional extensions of time in order to meet the respective filing requirements set forth in the preceding paragraphs. The Board may also waive any of the various fees set forth in Regulation 5.01 of the Regulations of the Board.”